Pruco Life Insurance Company of New Jersey Sun-Jin Moon Vice President and Corporate Counsel Law Department Pruco Life Insurance Company of New Jersey 213 Washington Street Newark, NJ 07102-2992 (973) 802-4708 fax: (973) 802-9560 September 12, 2011 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D. C. 20549 Re:Pruco Life of New Jersey Variable Appreciable Account (File No. 811-3974) Dear Commissioners: On behalf of Pruco Life Insurance Company of New Jersey and the Pruco Life of New Jersey Variable Appreciable Account (the “Account”), we hereby submit, pursuant to Rule 30b-2 under the Investment Company Act of 1940 (the “Act”), that the Account’s semi-annual report for the period ending June 30, 2011 has been transmitted to contract owners in accordance with Rule 30e-2 under the Act. We incorporate by reference the following semi-annual reports for the underlying funds: 1. Filer/Entity:AIM Variable Insurance Funds (Invesco Variable Insurance Funds) Registration No.:811-07452 CIK No.:0000896435 Accession No.:0000950123-11-079973 Date of Filing:08/25/11 2.Filer/Entity:American Century Variable Portfolios, Inc. Registration No.:811-05188 CIK No.:0000814680 Accession No.:000143779-11-006311 Date of Filing:08/23/11 3.Filer/Entity:Advanced Series Trust ("AST") Registration No.:811-05186 CIK No.:0000814679 Accession No.:0001193125-11-239847 Date of Filing:09/02/11 4.Filer/Entity:Dreyfus Investment Portfolios Registration No.:811-08673 CIK No.:0001056707 Accession No.:0001056707-11-000011 Date of Filing:08/18/11 5.Filer/Entity:Dreyfus Socially Responsible Growth Fund, Inc. Registration No.:811-07044 CIK No.:0000890064 Accession No.:0000890064-11-000010 Date of Filing:08/18/11 6.Filer/Entity:Dreyfus Variable Investment Fund Registration No.:811-05125 CIK No.:0000813383 Accession No.:0000813383-11-000020 Date of Filing:08/17/11 7.Filer/Entity:Franklin Templeton Variable Insurance Products Trust Registration No.:811-05583 CIK No.:0000837274 Accession No.:0001193125-11-237960 Date of Filing:08/31/11 8.Filer/Entity:Goldman Sachs Variable Insurance Trust Registration No.:811-08361 CIK No.:0001046292 Accession No.:0000950123-11-079779 Date of Filing:08/24/11 9.Filer/Entity:Janus Aspen Series Registration No.:811-07736 CIK No.:0000906185 Accession No.:0000950123-11-080695 Date of Filing:08/29/11 10.Filer/Entity:JPMorgan Insurance Trust Registration No.:811-07874 CIK No.:0000909221 Accession No.:0001193125-11-234122 Date of Filing:08/26/11 11.Filer/Entity:M Fund, Inc. Registration No.:811-09082 CIK No.:0000948258 Accession No.:0001104659-11-048524 Date of Filing:08/24/11 12.Filer/Entity:MFS Variable Insurance Trust Registration No.:811-8326 CIK No.:0000918571 Accession No.:0001193125-11-237391 Date of Filing:08/31/11 13.Filer/Entity:Neuberger Berman Advisers Management Trust ("AMT") Registration No.:811-04255 CIK No.:0000736913 Accession No.:0000894579-11-000269 Date of Filing:09/09/11 14.Filer/Entity:Oppenheimer Variable Account Funds Registration No.:811-04108 CIK No.:0000752737 Accession No.:0000950123-11-079480 Date of Filing:08/24/11 15.Filer/Entity:ProFunds VP Registration No.:811-08239 CIK No.:0001039803 Accession No.:0001104659-11-050094 Date of Filing:09/02/11 16.Filer/Entity:T. Rowe Price International Stock Portfolio Registration No.:811-07143 CIK No.:0000918292 Accession No.:0000918292-11-000013 Date of Filing:08/24/11 17.Filer/Entity:The Prudential Series Fund, Inc. Registration No.:811-03623 CIK No.:0000711175 Accession No.:0001193125-11-239199 Date of Filing:09/01/11 If you have any questions regarding this filing, please contact me at (973) 802-4708. Sincerely, _/s/ Sun-Jin Moon VIA EDGAR
